                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

LAURA MULLEN, individually and on                 )
behalf of all others similarly situated,          )
                                                  )
              Plaintiff,                          )
                                                  )
              vs.                                 )      Case No. 18 C 1465
                                                  )
GLV, INC., RICKY BUTLER, and                      )
CHERYL BUTLER,                                    )
                                                  )
              Defendants.                         )

                           MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

       On January 18, 2019, the Court granted Laura Mullen's motion for class

certification. See Mullen v. GLV, Inc., No. 18 C 1465, 2019 WL 265080 (N.D. Ill. Jan.

18, 2019), modified, Mullen v. GLV, Inc., 2019 WL 302670 (N.D. Ill. Jan. 23, 2019). The

Court assumes familiarity with that ruling. Summarized briefly, Mullen proposed a class

comprising all individuals who paid the defendants for youth volleyball instruction in the

state of Illinois between February 27, 2013 and January 20, 2018. The Court granted

the motion but modified the class definition, limiting it to individuals who paid for youth

volleyball instruction through GLV's Sports Performance program.

       The defendants have filed a motion to redefine the class, arguing that it is

impermissibly overbroad under the standards the Court applied in its ruling.

Specifically, the defendants have asked the Court to limit the class to individuals who

paid for instruction through the all-girls Sports Performance 18 Elite Team that Rick

Butler personally coached. They cite the Court's analysis on the issue of predominance
to argue that this redefinition is necessary for the class to satisfy the requirements of

Rule 23(b)(3).

       The defendants' arguments are unpersuasive. Their primary contention is that

the class should be limited to the team that Butler personally coached because that was

the only program with which he was directly involved. But the evidence contradicts that

assessment: Butler's written discovery responses show that he was at least

intermittently involved in the training and supervision of students in each of the other

Sports Performance programs. See Defs.' Ex. A, Butler's Answers to Pl.'s Third Set of

Interrogs., dkt. no. 102-1, at 3. In addition, Butler served as the "master coach" of

twenty-four high school girls' teams, meaning that he had at least a supervisory role in

those programs. Id. Though the girls on the Sports Performance 18 Elite Team may

have had more exposure to Butler than athletes on other teams, the fact that he had

some involvement with those programs is sufficient to permit class-wide resolution of

the issues of materiality, reliance, and proximate causation.

       The defendants also point out that the class includes boys' Sports Performance

programs, with the apparent implication that it is improper to include boys in the class

because the plaintiff alleges that Butler raped and sexually abused only girls. But the

defendants have introduced no evidence to support the inference that Butler's alleged

misrepresentations were not material to or would not have induced reliance on the part

of the parents of boys in the Sports Performance programs. Absent such evidence,

redefining the class on that basis would be premature and improper. The Court notes

that if such evidence emerges through discovery or otherwise, it has the authority to

modify the class definition, including by narrowing it. See Fed. R. Civ. P. 23(c)(1)(C).



                                             2
       To the extent the defendants argue that the Court's previous ruling held that the

class could not encompass either boys or players on teams Rick Butler did not

personally coach, they misconstrue the Court's reasoning. The Court stated "by way of

example" that the materiality of the alleged misrepresentations would differ for "a young

man participating in an off-site program with which Rick Butler had no direct

involvement" as compared with a girl on a team he coached. See Mullen, 2019 WL

302670, at *7. The purpose of this example was to highlight the potentially disparate

analysis of materiality, proximate cause, and reliance that might be required for two very

differently situated class members–not to delineate the criteria for predominance under

Rule 23(b)(3).

       In response to these concerns, the Court modified Mullen's proposed class

definition, significantly narrowing its scope. See id. at *8. The certified class consists

only of individuals who paid for volleyball instruction at the facility where Rick Butler

worked, meaning that unlike the parents of many GLV athletes, the class members

would have had reason to believe that their children might come in contact with Butler.

And the evidence suggests that the children in all the Sports Performance programs did

have at least occasional contact with him. Because the defendants have pointed to no

evidence suggesting that issues of materiality, reliance, or proximate causation will

require individualized proof for the class as now defined, the Court finds no basis to

alter the class definition. For the foregoing reasons, the Court denies the defendants'

motion to redefine the class [dkt. no. 102].

                                                   ________________________________
                                                        MATTHEW F. KENNELLY
Date: February 12, 2019                                 United States District Judge



                                               3
